 1
 2
 3
 4
 5                            UNITED STATES DISTRICT COURT
 6                          EASTERN DISTRICT OF CALIFORNIA
 7                                  SACRAMENTO DIVISION
 8
     Ya Tung Chiang; Kan To Li,                        Case No. 2: 21-cv-00720-WBS-CKD
 9
10                         Plaintiffs,
11         vs.
12                                                   ORDER EXTENDING TIME TO FILE
     IQ Data International, Inc./Rent Collect           A RESPONSIVE PLEADING
13   Global,
14
                          Defendant.
15
16
17                The Court, having considered the Stipulation to extend time to file a

18   responsive pleading, and good cause appearing.
19                IT IS HEREBY ORDERED that the Defendant shall have until June 17,
20   2021, to file a responsive pleading.
21
22      Dated: June 2, 2021
23
24
25
26
27
28




                                                 1
